Title: To John Adams from François Adriaan Van der Kemp, 12 September 1824
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and Respected Friend!
Oldenbarneveld 12 Sept. 1824.


Confident, that, after Such a long Silence, a few Letters of an old friend, who allways revered you, and will continue to do So till his last breath, Shall not be unacceptable, I once more take up my pen I can not—after approaching my 73th foster the hope, that I Shall be permitted to do it often—But I will not delay it longer—as I hear neither from you or my N. England frends a word—except through the Newspapers, and yet it Seems to me, that one of your family could now and then drop a Single line, to inform me of your continued wel-fare—I must not however forget, that—unexpectedly—I was honoured and gratified by a Short call of the excellent Mrs Quincy, who told me, that though She indulged her own wishes, She did So at the request of my revered frend, and that of her Husband.
Having Seen in the N. papers—that your dear Son John Quincy was to visit you, I cordially congratulate you with this event—I ardently Share in your happiness—So that Noble man gives his beloved Father a fresh proof of his filial love—in which his Mother So often gloried—with the warmest gratitude to a Bountiful God—I pray—that—when the present contest is passed by, and has been crowned with glorious, deserved, Success—that your last days Shall be your best days, tho’ I hear you Say in your heart "now let thy Servant go in peace!"
Whenever a moment of leisure offer itself—Be So kind to ask Him once, if two years past Col. J. Kirkland, then our member of congress, delivered Him Some Mss—on the Achaic Republick &c—on which I Solicited his opinions—when more interesting business did not forbid it. I can not expect it now—neither do it, but—when He Shall be placed in a Situation, to benefit his beloved country—not yet So duely appraised, as they deserve—then He may find a few moments—to glance these over—I foster yet the hope, that the machinations of an odious cabal—Shall be rendered vain in this state—If not, I pray—Our God—have pity on our poor country—many—you know cannot bear—to hear Aristides called the Just—
You had then a visit of La Fayette—He deserves the courteous receptions he receives—yet—these must to Him appear to have been carried to an excess—Did they ever So Washington? were the New-England men—Free New-England men, when proposing themselves to draw his carriage?
I must now devote a few lines—with regard to an interesting work, written and published by my worthy friend Peter Vreede of Leyden—once a Director of the Ephemeridal Netherland Republick, whose name you must recollect, and who—notwithstanding his Republican Principles, enjoys the patronages of his Majesty of the Netherlands—It is published at the Hague—in Dutch and French—and I have requested my frend to Send you the French edition as Soon it Shall be published—
The title is "Essay on Maritime commerce, and the value of the Natural industry—in connection considered, with the principles of an enlighten’d political œconomy, and the happy result, in uniting and promoting all the interests—by Pieter Vreede" Hague by the widow of John Allard 1824—The first part contains a developement of the Several interests and delineates the great events, required to obtain this end.
i The unlimited Liberty of Maritime commerce—as
ii the Salvation, prosperity and union of all internal industry, as agriculture—manufactures (Fabricken en Traficken
iii that no frauds must exist.
iv The promotion of the State finances—in an astonishing manner by the publick welfare
The plan to obtain this end is developed in the Second part—on new principles thus far not adopted in Europe or America.
contents of the i part.
Introduction
Developement of the principles of a new State-œconomy.
consequences, and applications deducted from these
Sketch of the value of maritime commerce
Application of it to our National interests of industry
Sketch of the value of industry
Further developement
continuation of the Subject
Demonstration of the total insufficiency of present provisions conclusion—exposing the dangers threatned to National industry
In the beginning a plan to erect a Society, to promote a Similar purpose was encouraged by the King—proposing a Sum—for this end of 12 millions gl—of which He, for himself and his family—would Subscribe four millions—The capital for this proposed Society might be enlarged to 24 millions—on the first day of the Subscription the amount was already ƒ 69,565,250.00—although the Royal proposal went not further than 12 millions—
I requested my frend to Send you a copy of the French translation. Be So kind and inform Mrs Quincy—that, as Soon I can collect it, I Shall Send her a little Seneca clover Seed for Her Husband—assure them of my respect—Remember me to your family—and continue your / affectionate regards to your obliged frend


Fr. Adr. vander Kemp




